Exhibit Consolidated Financial Statements and Notes 2007 February 7, 2008 PricewaterhouseCoopers LLP/s.r.l./s.e.n.c.r.l. Chartered Accountants 1250 René-Lévesque Boulevard West Suite 2800 Montréal, Quebec Canada H3B 2G4 Telephone +1 Facsimile +1 Independent Auditors’ Report To the Shareholders of ACE Aviation Holdings Inc. We have completed integrated audits of the consolidated financial statements and internal control over financial reporting of ACE Aviation Holdings Inc. (the ‘‘Corporation’’) as at December 31, 2007 and December 31, 2006. Our opinions, based on our audits, are presented below. Consolidated Financial statements We have audited the accompanying consolidated statements of financial position of ACE Aviation Holdings Inc. as at December 31, 2007 and December 31, 2006, and the related consolidated statements of operations, statements of changes in shareholders’ equity, statements of comprehensive income and cash flows for each of the years then ended. These financial statements are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of the Corporation’s financial statements as at December 31, 2007 and December 31, 2006 and for each of the years then ended in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit of financial statements includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. A financial statement audit also includes assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Corporation as at December 31, 2007 and December 31, 2006 and the results of its operations and its cash flows for each of the years then ended in accordance with Canadian generally accepted accounting principles. As discussed in Note 2 to the financial statements, the Corporation adopted new accounting standards related to financial instruments. PricewaterhouseCoopers refers to the Canadian firm of PricewaterhouseCoopers LLP/s.r.l./s.e.n.c.r.l. and the other member firms of PricewaterhouseCoopers International Limited, each of which is a separate and independent legal entity. 2 Internal control over financial reporting We have also audited ACE Aviation Holdings Inc.’s internal control over financial reporting as at December 31, 2007 based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).
